ACCEPTED
                                                                                                   01-13-00894
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            1/6/2015 1:57:47 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                         CLERK

                      IN THE COURT OF APPEALS FOR THE
                       FIRST COURT OF APPEALS DISTRICT
                        Nos. 01-13-00894-CR & 01-13-00895-CR                 FILED IN
                                                                      1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
JULIO ALVARADO                               §                        1/6/2015 1:57:47 PM
Appellant,                                   §                        CHRISTOPHER A. PRINE
                                                                              Clerk
                                             §          On Appeal From the 232th
V.                                           §          District Court of Harris County
                                             §          Trial Cause Numbers 1325689 &
THE STATE OF TEXAS                           §          1325690
Appellee                                     §


 APPELLANT'S THIRD MOTION TO EXTEND TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

       Julio Alvarado, Appellant in the above cause, would respectfully request that the

Court grant his motion to extend the time to file his brief. In support of said motion,

Appellant would show unto the Court the following:

                                             I.

       This appeal lies from Appellant's convictions in The State of Texas v. Julio Alvarado,

cause numbers 1325689 and 1325690 in the 232th District Court of Harris County, Texas.

The Appellant was charged by indictment with two counts of aggravated sexual assault of a

child on November 2, 2011. The Appellant was found guilty on September 30, 2013,

following a jury trial. The Appellant was sentenced to five (5) and six (6), to be served

concurrently, years confinement in the Texas Department of Corrections. This appeal was

abated on August 27, 2014 to determine the identity of Appellant’s counsel. The trial court

determined Cory Roth is Appellant’s counsel. This appeal was reinstated after abatement on
September 18, 2014. This Honorable Court granted Appellant an extension to turn in his

brief on November 19, 2014.

                                                II.

       Appellant's attorney of record has not been able to timely file the brief for the

following reasons since the first extension was granted:


               1.     Working on various cases preparing for trial.

                                               III.

       An extension of time is necessary so that the brief can be timely filed. This motion is

not made for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will grant this requested extension of time to file the Appellant's Brief in the above

cause and extend the time for filing the brief for thirty (30) days.


                                                      Respectfully submitted,


                                                      _/s/ Cory Roth______________
                                                      Cory Roth
                                                      State Bar No. 24088337
                                                      Cory Roth Law Office
                                                      4306 Yoakum Boulevard, Suite 240
                                                      Houston, Texas 77006
                                                      Phone: (713) 864-3400
                                                      Fax: (713) 864-3413
                                                      Email: CoryRothJD@gmail.com
                             CERTIFICATE OF SERVICE

        I certify that on January 6, 2015, a copy of the foregoing instrument has been served
upon the State of Texas by electronic delivery to the Appellate Division of the Harris County
District Attorney’s Office.

                                                  _/s Cory Roth____________
                                                  CORY J. ROTH